IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                           Assigned on Briefs October 1, 2020

                            IN RE ALLIE-MAE K., ET AL.

                 Appeal from the Juvenile Court for Hickman County
                    No. 19-JV-169      Amy Cook Puckett, Judge
                      ___________________________________

                            No. M2020-00215-COA-R3-PT
                        ___________________________________

KRISTI M. DAVIS, J., concurring in part.

       While I concur with the end result reached by the majority in this case, I write
separately to note my disagreement with the the majority’s suggestion that the split of
authority surrounding In re Amynn K., No. E2017-01866-COA-R3-PT, 2018 WL 3058280
(Tenn. Ct. App. June 20, 2018) and In re Ayden S., No. M2017-01185-COA-R3-PT, 2018
WL 2447044 (Tenn. Ct. App. May 31, 2018), has been fully resolved in favor of In re
Amynn K. See, e.g., In re Allyson P., No. E2019-01606-COA-R3-PT, 2020 WL 3317318,
at *9 (Tenn. Ct. App. June 17, 2020) (following In re Ayden S. and reversing the trial
court’s decision to terminate a mother’s parental rights based upon this ground when the
proof showed that mother was unable to assume custody of her child but was not
unwilling). As I perceive it, this split remains clear and irreconcilable.

        It is unnecessary, however, to expound further on this issue because in this particular
case, Mother’s actions clearly demonstrate both an unwillingness and an inability to
assume legal and physical custody of the children. Consequently, Tennessee Code
Annotated section 36-1-113(g)(14) is satisfied under either the Amynn K. or the Ayden S.
standard. See In re Katrina S., No. E2019-02015-COA-R3-PT, 2020 WL 5269236, at *8
(Tenn. Ct. App. Sept. 3, 2020) (concluding that the parent at issue manifested neither the
ability nor the willingness to assume custody of the child); In re Jaxx M., No. E2018-
01041-COA-R3-PT, 2019 WL 1753054, at *9 (Tenn. Ct. App. Apr. 17, 2019) (same); In
re Colton B., No. M2018-01053-COA-R3-PT, 2018 WL 5415921, at *10 (Tenn. Ct. App.
Oct. 29, 2018) (same). Accordingly, I agree with the majority that Mother’s parental rights
should be terminated pursuant to section 36-1-113(g)(14). I also agree that termination is
in the best interests of the children.


                                           KRISTI M. DAVIS, JUDGE